Citation Nr: 1546460	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating higher than 30 percent prior to June 2, 2014, and higher than 70 percent since, for posttraumatic stress disorder (PTSD) with major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from August 1989 to November 1994.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's records are being maintained both in a physical claims file and electronically on Virtual VA and in the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  So all future consideration of his claim must remain mindful that there are both the physical and electronic files. 

The claim requires further development before being decided on appeal, so the Board is remanding it the Agency of Original Jurisdiction (AOJ).


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at this lower and initial level.  See generally Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When additional evidentiary development is undertaken by the AOJ on an issue on appeal, a Supplemental Statement of the Case (SSOC) is required.  38 C.F.R. §§ 19.31, 19.37 (2015).  Here, after the issuance of the Statement of the Case (SOC) in February 2011, the AOJ obtained evidence pertinent to the Veteran's claim in the form of a July 2014 VA examination report.  However, while the AOJ prepared a rating decision granting a higher 70 percent rating for the Veteran's mental disability as of June 2, 2014, the AOJ did not also prepare an SSOC considering this newly-received evidence and, importantly, discussing why the rating was only increased to this level as of that date and why an even higher rating was not warranted.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (explaining that a grant of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal unless the Veteran expressly indicates he is content or satisfied with the new rating).

Accordingly, this claim is REMANDED for the following action:

1.  If there are additional records needing to be obtained, then obtain them.  The Board is particularly interested in records of treatment received at the Oklahoma City VA Medical Center (VAMC), at Tinker Air Force Base, and at Midwest Regional Medical Center.  If these or any other such records identified by the Veteran are unavailable, then he must be so informed and this document in his claims file, including explanation of the efforts made to obtain these additional records.  All records conversely obtained must be associated with the claims folder so they may be considered.

2.  Then readjudicate this claim in light of this and all other additional evidence, especially all additional evidence submitted or otherwise obtained since the February 2011 SOC, so including the report of the July 2014 examination.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

